Exhibit 23 Consent of Independent Rregistered Certified Public Accounting Firm We consent to the incorporation by reference in the Registration Statements (Form S-8 Nos. 333-73186, 333-91901, 333-98259 and 333-101546) pertaining to Teltronics, Inc. Savings Plan, the Registration Statements (Form S-8 Nos. 33-45968, 333-104217 and 333-114518) pertaining to Teltronics, Inc. 2000 Employee Stock Purchase Plan and the Registration Statements (Form S-8 Nos. 333-91905 and 333-45372) pertaining toTeltronics, Inc. 1995 Incentive Stock Option Plan, of our report dated march 28, 2008, with respect to the consolidated financial statements and schedule of Teltronics,
